 In the MatterofMONUMENTAL LIFEINSURANCECo., EMPLOYERandINDUSTRIAL & ORDINARY LIFE INSURANCEAGENTSCOUNCIL, A. F.OF L., PETITIONERCase No. 13-RC-71.Decided April 30, 1948Sonnenschein, Berkson, Lautmann, Levinson and Morse, by Mr.Jack I. Levy,of Chicago, Ill., for the Employer.David D. Carmell,byMr. Lester Asher,of Chicago, Ill., for thePetitioner.DECISIONANDDIRECTIONOF ELECTIONUpon a petition duly filed,' hearing in this case was held at Chicago,Illinois, on February 10, 1948, before Gustaf B. Erickson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudical error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-elan panel consistingof the undersigned Board Members."Upon the entire record in this case, the National Labor RelationsBoard makes the following :'The Employer moved to dismiss the petition in this proceeding on the ground,inter aha,that it was filed before the Board had decided a prior representation proceedingIn theprior proceeding, the United Office & Professional Workers of America, CIO, petitionedthe Board for investigation and certification of representatives, the present petitioner intei-vening thereinA pieheaung election was conducted on June 13, 1947.The hearing washeld on July 8, 1947On December 19, 1947, before a decision had been rendered, petitionerfiled the petition in the instant caseHowever, on January 13, 1948 the Board issued itsdecision and order in the earlier case, dismissing the petition foi failure on the part of theCIO union to comply with the filing icduirements of Section 9 (f), (g), and (h), withoutprejudice to the Intervenor to file a petition in its own behalfillatteh of MonumentalLife Insurance Company, 75 NL R B 776.The dismissal of the earlier petition terminated the earlier proceeding, and the presentmotion was made after such terminationThe earlier case does not affect the propriety ofthe present pioceeding.The Employei's motion is, therefore, without merit, and herebydenied.*Houston, Reynolds, and Gray.77 N. L. R. B., No. 72.432 MONUMENTAL LIFE INSURANCE CO.FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER433Monumental Life Insurance Company, a Maryland corporation, hasits principal office and place of business, known as the Home Office,in Baltimore, Maryland. It is licensed to engage in and is engaged inthe business of life, health, and accident insurance in 13 Statesof the United States and in the District of Columbia, and has insur-ance in force in every State in the United States.The Company manages and directs its-business, issues all policiesof insurance, and makes practically all payments of claims from itsHome Office in Baltimore, Maryland. The District Offices remit weeklyto the Home Office on ordinary life and weekly premium business.The present proceeding concerns the Company's industrial insur-ance agentsin the State of Illinois.During the year 1947, the Dis-trict Offices of the Company located in the State of Illinois collectedfrom the policyholders and transmitted to the Home Office approxi-mately $500,000 in premiums.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has *been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find that all industrial insurance agents who are attached to andwork out of the Company's District Offices in the State of Illinois,2'At the hearing,and in the brief insupport ofitsmotion to dismiss, the Employerargued thatthe petition did not allege a bargaining unit which was appropriate.It con-tended that the unit sought included agents who although attached to the St Louis, Mis-souri,District Office of the Employer,actually worked in East St Louis, which is in theStateof Illinois,that these agents were already members of a unit controlled by an existing 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding supervisors as defined by the Act, managers, assistant man-agers, cashiers, and clerical employees, constitute a unit appropriatefor bargaining purposes within the meaning of Section 9(b)ofthe Act.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Monumental Life Insurance Com-pany, Chicago, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriate inSectioil IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented by Industrial &Ordinary Life Insurance Agents Council, A. F. of L., for the purposesof collective bargaining.contract , and that the Board hadruled in the prior casethat the appropilate unit excludedthe East St Louis agentsWhile thepetition does describe the bargaining unit sought as "all the industrialinsuranceagents of the Company, in the State of Illinois." the attorney for the Petitioner,at the hearing,made it amply clearthat the unitsought was the unit which the Board hasalready found appropriate in its decision in the prior proceeding,and did not include theagentsworking inthe East St.Louis area with headquarters in St. Louis, Missouri.We,therefore,find no merit in the Employer's contention.aMatter of MonumentalLifeInsurance Company,75 N L.R. B. 776, and cases citedtherein.